Citation Nr: 0942058	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including an anxiety disorder with depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, including spondylosis of the lumbar spine, 
and degenerative disc disease (DDD) of the lumbar, cervical 
and thoracic spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by numbness of the left side.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the pelvis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to 
March 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2004, and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, and Roanoke, 
Virginia, respectively.

(The decision below includes a reopening of previously denied 
claims of service connection for a back disability and a 
disability manifested by numbness of the left side.  The 
underlying claims of service connection, as well as the issue 
of service connection for a psychiatric disability are 
addressed in the REMAND that follows the decision below.)





FINDINGS OF FACT

1.  By way of a February 1999 rating decision, the RO denied 
service connection for a back disability, numbness of the 
left side, a pelvis disability, and a left knee disability; 
the Veteran did not appeal.

2.  Regarding service connection for a pelvis disability and 
a left knee disability, evidence received since the February 
1999 RO decision is new to the record in that it was not 
previously submitted to agency decision makers, but it does 
not relate to an unestablished fact necessary to substantiate 
the claims; nor does it raise a reasonable possibility of 
substantiating the claims.

3.  Regarding service connection for a back disability and 
for disability manifested by numbness of the left side, the 
evidence received since the February 1999 RO decision is new 
to the record, and when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
underlying claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for a disability 
of the pelvis or for service connection for a left knee 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claims for service connection for a back disability 
and service connection for disability manifested by numbness 
of the left side.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, March 2006, October 2007, and April 2008.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically, regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate an underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA records, a radiology 
report from a private facility, and provided an examination 
in furtherance of his claim for service connection for a back 
disability.  The Board notes that the Veteran's case was 
remanded by the Board in July 2007 in order to obtain private 
treatment reports.  However, in October 2007, the RO sent the 
Veteran a letter requesting that he complete and return the 
attached Authorization and Consent to Release Information 
forms (VA 21-4142) for any treatment he received.  The 
Veteran did not respond to this request for information.  In 
this regard, the Board notes that "the duty to assist is not 
always a one-way street."  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As such, the Board finds that VA has fulfilled 
its duty to assist with respect to attempting to obtain 
private treatment records. 

The Board notes that a VA examination with respect to the 
issue of service connection for a back disability was 
obtained in November 2005.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case 
regarding service connection for a back disability is not 
adequate because it was too speculative to constitute medical 
nexus evidence, it did not contain a sufficient rationale, 
and finally, the opinion did not take into account the 
Veteran's lay statements regarding continuity of 
symptomatology since service.  In this case, as will be 
discussed below, the Board is reopening the Veteran's claim 
for service connection for a back disability, and will obtain 
a new examination on remand.  

Additionally, as no new and material evidence has been 
presented regarding the Veteran's claims for service 
connection for a disability of the pelvis, and service 
connection for a left knee disability (see below discussion), 
VA examinations for these disabilities are not warranted.  
See Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
The Board finds that VA's duty to assist has been met because 
the Veteran has been notified of all pertinent regulations, 
and as no new and material evidence has been received, VA 
examinations are unnecessary for these two claims.  38 C.F.R. 
§ 3.159(c) (4).

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, service connection was denied for a 
back disability, a disability manifested by numbness on the 
left side, a disability of the pelvis, and a left knee 
disability, in a rating decision dated in February 1999.  The 
Veteran did not appeal, and the decision is therefore a final 
decision.  38 C.F.R. § 20.1103 (2009).  As such, new and 
material evidence must be received in order to reopen the 
claims of service connection.  See 38 U.S.C.A. § 5108 (West 
2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a back 
disability, a disability manifested by numbness of the left 
side, a disability of the pelvis, and a left knee disability 
may not be reopened unless VA has received evidence that was 
both not of record at the time of the 1999 denial, and that 
also raises a reasonable possibility of substantiating the 
claim.

At the time of the February 1999 denial, the evidence of 
record consisted of the Veteran's service treatment records 
(STRs).  Included in the STRs was an August 1962 clinical 
record from the Womack Army Hospital noting that the Veteran 
sustained a lumbar strain during an authorized parachute jump 
during exercise Swift Strike II; another August 1962 entry 
noting that the Veteran was on light duty for a jump injury; 
a January 1964 Report of Medical History where the Veteran 
noted that his health was good but his back gave him trouble 
at times, and noted a back injury during Swift Strike II; and 
an April 1963 entry noting that the Veteran injured his left 
knee playing football, and found marked tenderness, but no 
swelling or inflammation, and no instability of the knee 
joint.

Information submitted since the February 1999 denial includes 
duplicate STRs, a March 2004 questionnaire filled out by the 
Veteran from the Salem VA Medical Center (VAMC), noting that 
he experienced pain from a parachute fall in service, and 
noted that the pain was from the spine and all other joints; 
a June 2004 radiology report from the Tazewell Community 
Hospital which included a lumbar spine series and a thoracic 
spine series, and gave an impression of an unremarkable 
thoracic spine, and noted that the pelvic bony framework was 
intact; an August 2004 MRI of the lumbosacral spine noting 
multi-level spondylosis, a May 2005 MRI noting no significant 
disk herniation of the thoracic spine, and lumbar 
spondylosis.  

The record also includes outpatient treatment records from 
the Richmond VAMC dated from January 2005 through December 
2007; and outpatient treatment records from the Salem VAMC 
dated from July 2004 through May 2009.  These records 
primarily note treatment related to the Veteran's back 
disability and related paresthesia and numbness and contain 
statements from the Veteran and VA examiners describing the 
parachute accident as the origin of his back disability.  
Specifically, a July 2004 entry noted multiple areas of 
musculoskeletal pain secondary to previous parachuting 
injury, and persistent thoracic and lumbar spine pain and 
pelvic pain associated with the parachuting injury.  At this 
July 2004 examination, the Veteran noted that he had a 
parachuting accident while in the military in which he 
sustained multiple fractures and injuries, and noted that he 
had been having pain in multiple areas since that time.  The 
Veteran noted that he continued to have persistent pain in 
his upper back, lower back, and pelvic region.  A September 
2004 entry noted low back pain secondary to lumbar disc 
disease, noting lower extremity radiculopathy, left lower 
extremity paresthesia from a parachute accident in August 
1962; an October 2004 entry again noting persistent low back 
pain with lower extremity radiculopathy and left lower 
extremity paresthesia; and a May 2006 entry noting decreased 
sensation on the left side in the upper and lower 
extremities.  Lastly, a March 2007 neurosurgery clinic entry 
noted a history of a fall 183 feet during a parachute jump 
while in the military which was the start of his initial back 
and neck injuries.  

Additional evidence submitted since the last prior denial in 
1999 includes a March 2007 psychiatric examination by P.H., 
LSW, diagnosing the Veteran with PTSD, and a November 2005 
Compensation and Pension examination for the Veteran's spine.  
The 2005 examiner opined that it was less likely than not 
that the Veteran's cervical, thoracic and lumbar spine 
disabilities were the result of the parachute jump in 
service.

Disability of the pelvis and left knee

Here, the newly received outpatient treatment records from 
the Richmond and Salem VAMCs do not contain any entries 
diagnosing the Veteran with a left knee or pelvic disability.  
In fact, the newly submitted records are completely devoid of 
any treatment related to the Veteran's left knee and pelvis.  
Further, the progress notes contain multiple entries where 
the Veteran presented complaining of back problems and 
numbness related to an in-service parachute injury, but the 
treatment records are devoid of entries where the Veteran 
presented complaining about a current left knee or pelvic 
disability.  Although statements made during the Veteran's 
March 2007 Board hearing provides information regarding his 
in-service parachute accident, and notes the Veteran's 
contention that he injured his pelvis and left knee in 
service, in both the August 1962 parachute incident, and 
injured his knee while playing football, his statements do 
not constitute new and material evidence.  It is cumulative 
of the information available previously, which had outlined 
the same contentions.  The determinative, but missing, 
information would be competent evidence that the Veteran's 
left knee disability, and pelvic disability originated during 
military service, or were aggravated thereby.  Such 
information has not been received.  

Thus, the Board finds that the information received since the 
February 1999 RO decision is not new and material because, 
when considered alone or with previous evidence of record, 
the evidence does not relate to an unestablished fact 
necessary to substantiate the claim--i.e., the newly added 
evidence does not show that a left knee disability or a 
pelvic disability (neither of which are currently diagnosed) 
are etiologically related to service, including the August 
1962 parachute accident.  As such, the Board finds that new 
and material evidence to reopen the previously denied claims 
of service connection for a left knee disability and service 
connection for a pelvic disability has not been received, and 
the application to reopen will therefore be denied.

Back disability and numbness of the left side

Considerable evidence and argument has been added to the 
record since the prior final denial in February 1999, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's back disability, (including spondylosis of 
the lumbar spine, and degenerative disc disease of the 
cervical spine and thoracic spine), and disability manifested 
by numbness of the left side are related to his time spent in 
the military.  First, current treatment records contain 
several notations with a diagnosis of lumbar spondylosis with 
related paresthesia and numbness, and note that his back 
disability and accompanying numbness are related to an in-
service parachute incident.  See July, September and October 
2004 entries in the outpatient treatment records.  Although 
it is not clear whether these statements were based solely on 
a history reported by the Veteran, the Board notes that in 
making a determination as to whether the evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Further, M.L., FNP, in a November 2005 VA examination, opined 
that certainly there was some trauma to the Veteran's spine 
as well as other joints with his in-service parachute jump, 
which could be related to his current problems, but noted 
that the Veteran had not shown continuity of care from 1964 
to 2004, a lapse of 40 years.  She explained that later 
development of degenerative spine disease can be related to 
injuries received at a younger age but can also be related to 
other causes such as infection, genetic, cancer, and 
osteoporosis, as well as the aging process.  Based on this 
analysis, M.L., FNP, opined that it was less likely than not 
that the Veteran's cervical, thoracic and lumbar spine 
disabilities were the result of the parachute jump in 
service.

Although at first blush it appears that M.L. rendered an 
opinion contrary to the Veteran's claim, in her explanation 
for her statement that it was less likely than not that his 
back disability was related to the in-service parachute jump, 
M.L. noted that certainly there was some trauma to the 
Veteran's spine resulting from parachute jumps which could be 
related to his current problems; and also noted that later 
development of degenerative spine disease can be related to 
injuries received at a younger age.  The only rationale 
provided by the examiner that specifically pertained to the 
facts of the Veteran's case, and supported the examiner's 
opinion that the Veteran's back disability was not related to 
service, was that the record did not show documented 
continuity of back treatment from service until the present 
time.  However, the examiner did not take into account or 
weigh the Veteran's lay statements regarding having back 
problems with associated numbness ever since the in-service 
parachute accident, and in fact, the Board finds that the 
examiner's statements noting that the Veteran's spine trauma 
from the parachute accident "could be related to" his 
current back problems, although too speculative to constitute 
medical nexus evidence; these 2005 statements along with the 
other evidence described above, are sufficient to raise a 
reasonable possibility of substantiating the claim.  

In conclusion, the Board finds that the previously submitted 
STRs documenting a parachute injury involving the back, 
M.L.'s November 2005 opinion noting that spine trauma from 
the parachute accident "could be related to" his current 
back problems, and progress notes from the Salem and Richmond 
VAMCs, which contain several references to a back disability 
with associated numbness on the left side resulting from an 
in-service parachute injury; taken together, raise a 
reasonable possibility of substantiating the service 
connection claims, and therefore, the Board finds that new 
and material evidence to reopen the claims of service 
connection for the Veteran's back disability, and disability 
manifested by numbness of the left side have been presented, 
and the claims are therefore reopened.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a pelvic disability.

New and material evidence has not been received to reopen a 
claim of service connection for a left knee disability.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a back disability; 
to this limited extent, the appeal is granted.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a disability 
manifested by numbness of the left side; to this limited 
extent, the appeal is granted.


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of whether the Veteran's current back 
disability is related to service, if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  See 
also  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).

The Veteran contends that his currently diagnosed back 
disability, and disability manifested by numbness of the left 
side are the result of parachute jumps while on active duty.

In this case, because the evidence of record indicates that 
the Veteran's current back disability, and disability 
manifested by numbness of the left side "may be associated" 
with his period of active duty military service, the Board 
finds that a medical nexus opinion is required in order to 
fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon.  Specifically, the Veteran is currently 
diagnosed with lumbar spondylosis, degenerative disc disease 
of the lumbar, cervical and thoracic spine, and what appears 
to be a neurological component to his back disability, 
including, numbness and reduced sensation in the upper and 
lower extremities.  The STRs contain an August 1962 entry 
documenting a lumbar strain during a parachute jump, noting 
that he was placed on light duty after the injury, and the 
Veteran contends that he has experienced back problems and 
numbness since his in-service parachute accident.  See March 
2007 Board hearing transcript.  Also weighing in the 
Veteran's favor, and indicating that his back disability and 
left-sided numbness may be associated with service, are VA 
treatment records that contain several references to a back 
disability with associated numbness on the left side 
resulting from an in-service parachute injury, and a November 
2005 VA examination by M.L., FNP, containing a statement that 
the Veteran's in-service spine trauma from the parachute 
accident "could be related to" his current back problems.

In this case, because there is no probative medical evidence 
of record (as suggested above, the November 2005 examiner's 
assessment that the Veteran's current back disability was 
less likely than not related to service is not helpful 
because the rationale was lacking, particularly given other 
statements by the examiner), providing an opinion as to 
whether any currently diagnosed back disability and 
disability manifested by numbness of the left side are 
attributable to the documented in-service lumbar strain 
mentioned in the August 1962 notation, and/or the in-service 
parachute activity, the Board finds that a VA examination is 
necessary to determine whether his currently diagnosed back 
disability and what appears to be associated left-sided 
numbness are related to his period of military service.  

The Board will therefore remand to afford the Veteran a VA 
examination in order to determine whether any current back 
disability, and a disability manifested by left-sided 
numbness are attributable to his military service.  The 
examiner should first determine the precise diagnoses 
involving the back and disability manifested by left-sided 
numbness, and then render an assessment as to the medical 
probability that each disability is related to the Veteran's 
military service, including the in-service parachute injury 
in August 1962.  A thorough rationale should be provided for 
the opinion expressed.

As for the claim of service connection for psychiatric 
disability, because the evidence of record indicates that the 
Veteran's current psychiatric disability "may be 
associated" with his period of active duty military service, 
the Board finds that a more definitive medical nexus opinion 
is required in order to fulfill the duty to assist.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon.  Specifically, 
the STRs contain a January 1964 Report of Medical History 
where the Veteran noted that he experienced depression and 
excessive worry, and the physician's summary and elaboration 
of all personal data that is contained on the reverse side of 
the Report of medical history, noted anxiety as one of the 
Veteran's problems.  Further, a March 2007 assessment from 
the Princeton Vet Center diagnosed the Veteran with 
posttraumatic stress disorder, generalized anxiety disorder, 
and major depression, noting that the primary diagnosis was 
PTSD, and that a generalized anxiety disorder, and major 
depression were sequelae of his primary diagnosis, PTSD.  
P.H., BSW, LSW, stated that the Veteran presented with 
chronic symptoms of PTSD related to trauma exposure such as 
anxiety and depression, flashbacks and intrusive thoughts of 
his experiences in the U.S. Army when during a parachute jump 
he was severely injured and at one point feared for his life 
when a fellow paratrooper collapsed his parachute.  Although 
the Board finds this statement from P.H. sufficient enough to 
show that his psychiatric disability may be associated with 
military service, because this psychiatric evaluation was 
provided without a review of any of the pertinent records in 
the claims file, including the STRs on which the opinion is 
based, the Board finds that it is not enough to decide the 
case.

In this case, despite evidence of anxiety in service, 
currently diagnosed psychiatric disabilities, including PTSD, 
generalized anxiety disorder, and major depression, and a 
statement by P.H., LSW that the Veteran experiences PTSD due 
to an in-service parachute accident, there is no medical 
opinion of record obtained after a review of the claims file 
that provides an opinion as to whether any currently 
diagnosed psychiatric disability is attributable to the 
documented in-service notation referencing anxiety on the 
January 1964 Report of Medical History, or whether his 
psychiatric disability is related to the documented parachute 
injury in August 1962.  As such, the Board finds that a VA 
examination is necessary to determine whether the Veteran has 
a currently diagnosed psychiatric disability that is related 
to his period of military service.  The Board will therefore 
remand to afford the Veteran a VA examination in order to 
determine whether any current psychiatric disability is 
attributable to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, including any 
recently prepared psychiatric treatment 
records, spine treatment records and 
records of treatment for any related 
neurologic disabilities.  With any 
necessary authorization from the Veteran, 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

2.  The Veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that any current back 
disability or left-sided numbness is 
attributable to the Veteran's active 
military service.  The physician should 
include an opinion as to whether it is at 
least as likely as not that any current 
back disability or disability manifested 
by left-sided numbness is attributable to 
military service.  The August 1962 entry 
noting a lumbar strain during a parachute 
jump, and the January 1964 Report of 
Medical History where the Veteran noted 
that his health was good but his back 
gave him trouble at times, noting a back 
injury during Swift Strike II, should 
both be taken into account when arriving 
at an opinion.

3.  Schedule the Veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
diagnosing the Veteran's specific 
psychiatric disability and determining 
whether he in fact experiences PTSD as a 
consequence of a stressful event in 
service.  An examiner should then be 
asked to review the record, including the 
results of psychological testing, examine 
the veteran, and provide an opinion as to 
whether the Veteran has PTSD related to 
any in-service experience.  The specific 
stressor(s) relied on to make any such 
diagnosis should be identified.  The 
psychiatric examination should also 
include a nexus opinion regarding any 
other disability diagnosed by the 
examiner.  

If a diagnosis of depression or anxiety 
is confirmed, the examiner should include 
an opinion as to the medical 
probabilities that the Veteran's 
depressive disorder or anxiety disorder 
is traceable to his period of active 
military service.  Specifically, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran's current depression 
and/or anxiety is attributable to 
military service, including a statement 
as to whether his current depression 
and/or anxiety are related to the January 
1964 in-service notation referencing 
anxiety or the documented parachute 
injury in August 1962 resulting in a 
lumbar strain.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with these examinations.  The 
AOJ should make sure that the examination 
reports comply with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If either report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


